Citation Nr: 0811711	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for small-cell urinary 
bladder cancer, to include as secondary to exposure to 
ionizing radiation and asbestos.

2.  Entitlement to service connection for a right elbow 
condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for small-cell urinary bladder cancer and 
a right elbow condition (epicondylitis). 

The issue of service connection for a right elbow condition 
(epicondylitis) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The veteran does not have a current diagnosis of small-cell 
urinary bladder cancer.


CONCLUSION OF LAW

Claimed small-cell urinary bladder cancer was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders, including malignant 
tumors, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the veteran claims that he contracted 
small-cell urinary bladder cancer as a result of exposure to 
ionizing radiation and asbestos while working on aircraft 
that had flown in Vietnam..  However, neither his service nor 
post-service records contain a diagnosis of small-cell 
urinary bladder cancer.

The veteran's service medical records dated from January 1964 
to May 1965 reveal that in April 1965, he was treated for 
elevated levels of dibasic phosphate in his blood stream.  He 
subsequently underwent a cholecystogram, which was negative 
for any bladder deficiencies.  Additionally, on examination 
prior to the veteran's separation from service in May 1965, 
no bladder problems were reported, and clinical evaluation 
was negative for any abnormalities.
Similarly, the veteran's post-service medical records do not 
reveal any complaints, treatment, or diagnosis of small-cell 
urinary bladder cancer or other bladder problems.  The 
veteran maintains that he has a current diagnosis of small-
cell urinary bladder cancer.  However, he has not cooperated 
in obtaining records of any such diagnosis or treatment for 
submission to VA.  Nor has he provided VA with any 
information that would enable VA to request the information 
on his behalf.  Consequently, any information that may have 
been elicited in support of the veteran's service connection 
claim has not been not obtained because of his failure to 
cooperate.  In this regard, the Board reminds the veteran 
that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

The Board has considered the veteran's contentions that he 
currently has small-cell urinary bladder cancer that is 
related to his active service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998).

Additionally, the Board acknowledges the administrative 
protocols and development procedures applicable to cases 
involving asbestos exposure.  See Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993); Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  
The Board also recognizes the different ways in which service 
connection for a disorder which is claimed to be attributable 
to radiation exposure during service can be accomplished.  
See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 
F.3d. 1239 (Fed. Cir. 1997).  However, the Board finds that 
consideration of these guidelines relating to asbestos and 
radiation exposure would be inappropriate here because the 
veteran has not demonstrated evidence of a current 
disability.

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim, and service connection for 
small-cell urinary bladder cancer must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2005 and a rating 
decision in August 2005.  Those documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2005 statement of the case.  38 C.F.R. § 19.31 (2007).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for small-cell urinary bladder cancer, to 
include as secondary to radiation or asbestos exposure, is 
denied. 


REMAND

Additional development is needed prior to further disposition 
of the veteran's claim for service connection for a right 
elbow condition.

The veteran's service medical records dated from January 1964 
to May 1965 reveal that in April 1965, he was treated for an 
abrasion to his right elbow.  His service medical records are 
otherwise negative for any complaints, diagnoses, or 
treatment for right elbow problems.  Indeed, on examination 
prior to his separation from service, the veteran did not 
report having any problems with his elbows, and clinical 
evaluation was negative for any abonormalities.

Nevertheless, the veteran contends that the right elbow 
abrasion he incurred in service contributed to his currently 
diagnosed right elbow condition (lateral epicondylitis).  In 
support of this assertion, he submitted a private medical 
opinion, which concludes that his currently diagnosed right 
elbow condition may be related to the injury to his elbow 
while in service.  Additionally, the private medical opinion 
indicated that while the veteran had no history of major 
injury to his right elbow since leaving service, he did twist 
his elbow in January 2002.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
veteran's condition may be associated with service.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, the veteran has not yet been afforded a VA 
examination with regard to his claim for service connection 
for a right elbow condition.  As noted above, the veteran has 
submitted a private medical opinion indicating that his 
currently diagnosed right elbow condition may be related to 
the injury he incurred in service.  However, it does not 
appear that the private examiner reviewed the veteran's 
claims file.  Nor did the examiner provide a rationale for 
his opinion.  For these reasons, it remains unclear to the 
Board whether the veteran's current right elbow condition was 
incurred in or aggravated by service.  Accordingly, the Board 
finds that a remand for a VA examination and opinion 
addressing the etiology of his right elbow condition is 
necessary in order to fully and fairly address the merits of 
his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
joints examination.  The claims folder 
should be made available to and be 
reviewed by the VA examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  In 
ascertaining the likely etiology of the 
veteran's right elbow condition 
(lateral epicondylitis), the examiner 
should specifically consider the 
veteran's service medical records 
reflecting his treatment in April 1965 
for a right elbow abrasion, and the May 
2005 opinion from the veteran's private 
physician.  The VA examiner should 
state whether it is as likely as not 
(50 percent probability or greater) 
that the veteran's current right elbow 
condition was incurred in or aggravated 
by his period of active service.  If 
the VA examiner finds that the 
veteran's current right elbow condition 
is not likely related to his active 
service, the opinion should be 
reconciled with the May 2005 private 
physician's determination that the 
veteran's disability may be related to 
the right elbow abrasion he sustained 
in service. 

2.  Then, readjudicate the claim for 
service connection for a right elbow 
condition.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).







 Department of Veterans Affairs


